Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151288                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
                                                                                                                     Justices
  NEW PRODUCTS CORPORATION,
          Plaintiff/Counter
          Defendant-Appellant,
  v                                                                SC: 151288
                                                                   COA: 317309
                                                                   Berrien CC: 2011-000280-CH
  HARBOR SHORES BHBT LAND
  DEVELOPMENT, LLC,
           Defendant/Counter-Plaintiff/
           Third-Party Plaintiff-Appellee,
  and
  HARBOR SHORES GOLF COURSE, LLC,
           Defendant/Counter
           Plaintiff-Appellee,
  and
  WHIRLPOOL CORPORATION, MICHIGAN
  MAGNET FUND E, LLC, CITY OF BENTON
  HARBOR, and HORIZON BANK,
            Defendants-Appellees,
  and
  BENTON CHARTER TOWNSHIP and
  HORIZON BANCORP,
           Defendants,
  and
  LARRY ALLEN HEALD and HEIDI HEALD,
           Third-Party Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 23, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.



                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2015
           s1118
                                                                              Clerk